GOFF, J. (dissenting).
Judgment was given for plaintiffs in an action to recover money paid under protest in order to obtain possession of property forcibly detained by defendant. The questions of fact involved, including those of credibility of witnesses and weight of evidence, were decided adversely to the defendant, and an examination of the record fails to disclose any cause for interference with that decision. Two grounds are relied upon by the appellant for reversal of this judgment. The first is that there was not sufficient proof of duress, and the second is that, even if there was, the Municipal Court had not jurisdiction of an action for duress.
In treating of the first ground, it is apparent that there is in the appellant’s mind a confusion of principle, as well as of authority, and this arises from failure to perceive the distinction between duress of the person and duress of goods. This distinction becomes obvious when we recognize the difference between physical duress and moral duress—between the unlawful confinement of the person and the unlawful detention of his property. In the one case a person may be induced to do an act or make a contract under circumstances that deprive him of the exercise of free will, while in the other, because of his necessities, and in order to save himself from loss or damage, when there is no other speedy means left, he may pay money under protest to recover property then in unlawful detention. In his work on Torts Mr. Justice Cooley says:
“Duress of goods consists in * * * withholding from the party entitled to the possession of personal property and extorting something as the condition for its release.” Cooley on Torts, 507; Hackley v. Headly, 45 Mich. 569, 8 N. W. 511.
The question of duress of goods was thoroughly discussed in Harmony v. Bingham, 12 N. Y. 99, 62 Am. Dec. 142, in which the early *780English and American cases were reviewed, and the principle enunciated was that where a person having in his possession the property of another had exacted more than was due as a condition of its delivery to the owner, and he, in order to obtain possession of the property, paid the amount demanded under protest, it was not a voluntary payment and he could recover it back. This doctrine was followed in Briggs v. Boyd, 56 N. Y. 291, where Judge' Grover said, speaking of wrongful withholding of goods unless certain charges were paid, which the owner did under protest:
“This was not a voluntary payment by the plaintiffs, ■ and, if the defendants had no right to the money so paid, the plaintiffs can maintain an action against the defendants therefor. It is money extorted by duress of the goods of the party.”
Also to the same effect are Buckley v. Mayor, 30 App. Div. 463, 52 N. Y. Supp. 452; Van Dyke v. Wood, 60 App. Div. 208, 70 N. Y. Supp. 324.
In Maxwell v. Griswold, 51 U. S. 250, 13 L. Ed. 405, it was said that a payment is involuntary if it “is caused on the one part by an illegal demand, and made on the other part reluctantly, and in consequence of that illegality, and without being able to regain possession of his property, except by submitting to the payment.”
The theory on which this action was instituted was, not to avoid an act done under duress or for damages thereof, but to recover money involuntarily paid in compliance with the wrongful exaction of the defendant under conditions which in their inception were legal; the defendant having come into possession of the plaintiffs’ cloth for manufacturing purposes. When the exigencies of trade required the plaintiffs to have the manufactured articles, the defendant took advantage of the plaintiffs’ necessities and demanded a sum of money before surrendering them. And when, under the circumstances, the plaintiffs complied with the demand under protest, the law raised an implied obligation on the defendant’s part to pay back that money. It is true that an obligation to pay a specific sum must rest on contractual relation, but that relation may exist by implied contract; for, even though the minds of the parties did not meet and there was no promise to pay, the law supplied a promise in order to support a plain legal duty and enforce a plain legal obligation. Since, therefore, the action was on an implied contract, and not for duress, there is no foundation for the contention on the second ground that the Municipal Court had no jurisdiction. The language of the act is plain that such court has jurisdiction in actions on contract, express or implied. Pache v. Oppenheim, 93 App. Div. 221, 87 N. Y. Supp. 704. It follows that the judgment should be affirmed, with costs to the respondents.
Judgment should be affirmed, with costs.